EXHIBIT 10.3

CONTRIBUTION AGREEMENT

By and Between

FIFTH AVENUE 58/59 ACQUISITION CO. L.P.

(“Fifth Avenue”)

and

BOSTON PROPERTIES LIMITED PARTNERSHIP

(“BPLP”)

Dated as of May 23, 2008



--------------------------------------------------------------------------------

ARTICLE 1 — DEFINITIONS

   1

1.1

  

Defined Terms.

   1

1.2

  

Interpretation.

   4

ARTICLE 2 — CONTRIBUTION AND RELATED TRANSACTIONS

   4

2.1

  

Transactions and Deliveries at the Closing.

   4

2.2

  

Closing Date.

   5

2.3

  

Issuance of OPUs.

   5

ARTICLE 3 — REPRESENTATIONS AND WARRANTIES OF FIFTH AVENUE

   5

3.1

  

Organization, Good Standing and Authority.

   6

3.2

  

Authorization and Binding Effect.

   6

3.3

  

Contributed Equity Interest.

   6

3.4

  

Conflicting Agreements and Other Matters.

   6

3.5

  

Litigation, Proceedings, etc.

   7

3.6

  

No Default or Violation.

   7

3.7

  

Governmental Consents.

   7

3.8

  

Certain Actions.

   7

3.9

  

Accredited Investor.

   7

3.10

  

Investment For Own Account.

   8

3.11

  

Access to Information.

   8

3.12

  

Unregistered Securities.

   8

3.13

  

List of Partners.

   9

ARTICLE 4 — REPRESENTATION AND WARRANTIES OF PARTNERSHIP

   9

4.1

  

Organization, Good Standing and Authority.

   9

4.2

  

Authorization and Binding Effect.

   9

4.3

  

Conflicting Agreements and Other Matters.

   10

4.4

  

Litigation, Proceedings, etc.

   10

4.5

  

No Default or Violation.

   10

4.6

  

Governmental Consents.

   11

4.7

  

No Bankruptcy Proceedings.

   11

4.8

  

OPUs.

   11

4.9

  

Tax Status.

   11

ARTICLE 5 — COVENANTS OF FIFTH AVENUE

   11

5.1

  

Investor Questionnaire.

   11

5.2

  

Registration Rights and Lock-Up Agreement.

   11

5.3

  

Partnership Agreement.

   12

5.4

  

W-9.

   12

5.5

  

Distributions.

   12

5.6

  

Delivery of Tax Information.

   12

5.7

  

Transfer Taxes and Transaction Costs.

   13

ARTICLE 6 — COVENANTS OF PARTNERSHIP

   13

6.1

  

Admission of Additional Limited Partners.

   13



--------------------------------------------------------------------------------

6.2

  

Registration Rights and Lock-Up Agreement.

   13

6.3

  

Tax Protection Agreement.

   14

6.4

  

Distributions.

   14

ARTICLE 7 — CONDITIONS PRECEDENT TO FIFTH AVENUE’S OBLIGATION TO CLOSE

   14

7.1

  

Amendment to the Partnership Agreement

   14

7.2

  

Registration Rights and Lock-Up Agreement

   14

7.3

  

Tax Protection Agreement

   14

7.4

  

Assignment Agreement

   14

ARTICLE 8 — CONDITIONS PRECEDENT TO PARTNERSHIP’S OBLIGATION TO CLOSE

   14

8.1

  

Offering of OPUs

   14

8.2

  

Existing Mezzanine Loans

   14

8.3

  

Registration Rights and Lock-Up Agreement

   14

8.4

  

Tax Protection Agreement

   14

8.5

  

Limited Partner Signature Page

   15

8.6

  

Assignment Agreement

   15

ARTICLE 9 — MISCELLANEOUS

   15

9.1

  

Integration; Waiver.

   15

9.2

  

Governing Law.

   15

9.3

  

Captions Not Binding: Schedules and Exhibits.

   15

9.4

  

Binding Effect.

   15

9.5

  

Severability.

   15

9.6

  

Notices.

   15

9.7

  

Counterparts.

   17

9.8

  

Additional Agreements: Further Assurances.

   17

9.9

  

Construction.

   17

9.10

  

Expense.

   17

9.11

  

Disclosure.

   17

 

ii



--------------------------------------------------------------------------------

SCHEDULE A

     LIST OF FIFTH AVENUE’S PARTNERS

EXHIBIT A

     ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT B

     INVESTOR QUESTIONNAIRE

EXHIBIT C

     REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

EXHIBIT D

     AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

EXHIBIT E

     TAX PROTECTION AGREEMENT

EXHIBIT F

     LIMITED PARTNER SIGNATURE PAGE



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS AGREEMENT (“Agreement”), is made as of the 23rd day of May, 2008, by and
between FIFTH AVENUE 58/59 ACQUISITION CO. L.P., a Delaware limited partnership
(“Fifth Avenue”), with an address at c/o Macklowe Properties, 767 Fifth Avenue,
New York, NY 10153-0023, and BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware
limited partnership, having an address c/o Boston Properties, Inc., Prudential
Center, 800 Boylston Street, Suite 1900, Boston, Massachusetts 02199 (“BPLP”).

W I T N E S S E T H :

 

A. Prior to the consummation of the transactions contemplated by this Agreement,
Fifth Avenue will have acquired pursuant to that certain Contribution Agreement
by and among Fifth Avenue and 767 Venture, LLC, a Delaware limited liability
company (the “Company”), dated as of the date hereof (the “JV Contribution
Agreement”), a membership interest in the Company (the “Equity Interest”); and

 

B. Fifth Avenue desires to contribute, transfer and assign to BPLP, and BPLP
desires to acquire, subject to the terms and conditions stated herein, the
Equity Interest.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, BPLP and Fifth Avenue hereby agree as follows:

ARTICLE 1 — DEFINITIONS

1.1 Defined Terms. The following terms as used in this Agreement will have the
meanings attributed to them as set forth below unless the context clearly
requires another meaning. The terms set forth do not constitute all of the
defined terms set forth in this Agreement.

(a) “Agreement” means this Contribution Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

(b) “Assignment Agreement” means the Assignment and Assumption Agreement in the
form attached hereto as Exhibit A.

(c) “BPLP” shall have the meaning specified in the preamble to this Agreement.

(d) “BPLP’s Knowledge” means the actual, and not constructive, knowledge of any
of Mortimer B. Zuckerman, Robert Selsam and Matthew Mayer (but none of such
individuals shall have any personal liability hereunder for any representations
or warranties made by BPLP to BPLP’s Knowledge).



--------------------------------------------------------------------------------

(e) “Business Day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York generally are authorized or required by law or other government actions to
close.

(f) “Boston Properties” means Boston Properties, Inc., a Delaware corporation
and the general partner of BPLP, or any successor to Boston Properties, Inc.
pursuant to a merger, consolidation, business combination, reclassification or
reorganization.

(g) “Closing” shall mean the closing of the transactions contemplated by Article
2 hereof.

(h) “Closing Date” shall mean the date of the Closing, which shall be
immediately after Fifth Avenue acquires the Equity Interest pursuant to the JV
Contribution Agreement.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations thereunder.

(j) “Common Stock” means shares of Boston Properties common stock, par value
$0.01 per share, or the common stock of any successor to Boston Properties
pursuant to a merger, consolidation, business combination, reclassification or
reorganization.

(k) “Company” shall have the meaning specified in the recitals to this
Agreement.

(l) “Credit Line Loan” shall have the meaning assigned to such term in the Tax
Protection Agreement.

(m) “Debt Financed Distribution” shall have the meaning set forth in Section 2.1
of this Agreement.

(n) “Equity Interest” shall have the meaning set forth in the recitals to this
Agreement.

(o) “Fifth Avenue” shall have the meaning set forth in the preamble to this
Agreement.

(p) “Fifth Avenue’s Knowledge” means the actual, and not constructive, knowledge
of any of Harry Macklowe and William Macklowe (but none of such individuals
shall have any personal liability hereunder for any representations or
warranties made by Fifth Avenue to Fifth Avenue’s Knowledge).

(q) “Governmental Entity” means any agency, bureau, commission, court,
department, official, political subdivision, tribunal, or other instrumentality
of any government, whether federal, state or local, domestic or foreign.

(r) “Individual Legal Costs” means the legal fees and expenses incurred,
respectively, by BPLP and Fifth Avenue and their respective affiliates in
connection with the transactions contemplated herein. Individual Legal Costs
include, without limitation, all legal fees and expenses associated the
Transaction Documents.

 

2



--------------------------------------------------------------------------------

(s) “Investor Questionnaire” means the Investor Questionnaire in substantially
the form attached hereto as Exhibit B.

(t) “Law” means any constitutional provision, federal, state or local law,
statute, ordinance, rule or regulation or any Order of any Governmental Entity
(including, without limitation, environmental and tax laws).

(u) “Lien” means, with respect to any property or asset, any mortgage, pledge,
encumbrance, charge or security interest of any kind in or on such property or
asset or the revenue or income therefrom and “Liens” means each and every Lien,
collectively.

(v) “Limited Partner Signature Page” means the Limited Partner Signature Page in
substantially the form attached hereto as Exhibit F.

(w) “Lock-Up Period” shall have the meaning set forth is Section 5.2 of this
Agreement.

(x) “OPUs” means the common units of limited partnership interests of BPLP to be
issued by BPLP to Fifth Avenue pursuant to Section 2.1 hereof.

(y) “Order” means any decree, injunction, judgment, order, ruling, assessment or
writ, including, without limitation, any executive mandate of any Governmental
Entity.

(z) “Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of BPLP dated as of June 29, 1998, as amended.

(aa) “Partnership Amendment” means the next sequentially numbered amendment to
the Partnership Agreement as of the Closing Date in substantially the form
attached hereto as Exhibit D, pursuant to which the OPUs are issued to Fifth
Avenue in accordance with this Agreement and Fifth Avenue is admitted as a
limited partner of BPLP.

(bb) “Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a governmental agency or
political subdivision thereof.

(cc) “Qualified Credit Line Guaranty” means the guaranty of the Credit Line Loan
provided for in the Tax Protection Agreement.

(dd) “Registration Rights and Lock-Up Agreement” means the Registration Rights
and Lock-up Agreement in substantially the form attached hereto as Exhibit C.

(ee) “Related Party” means, with respect to any person or entity, any other
person or entity whose ownership of Common Stock would be attributed to the
first such person or entity under either Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318 (as modified by Code 856(d)(5)).

 

3



--------------------------------------------------------------------------------

(ff) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

(gg) “Tax Protection Agreement” means the Tax Protection Agreement of even date
herewith between the Company, Fifth Avenue and BPLP in substantially the form
attached hereto as Exhibit E.

(hh) “Transaction Documents” shall mean collectively, this Agreement, the Tax
Protection Agreement, the Partnership Amendment, the Investor Questionnaire and
the Registration Rights and Lock-Up Agreement.

(ii) “Transfer Taxes” shall have the meaning set forth in Section 5.7 hereof.

(jj) “Treasury Regulation” means a regulation promulgated by the United States
Treasury Department pursuant to the Code.

1.2 Interpretation. When the context in which words are used in this Agreement
indicates that such is the intent, singular words shall include the plural and
vice versa and masculine words shall include the feminine and the neuter genders
and vice versa. References to Articles, Sections, Exhibits, Schedules or other
subdivisions are to the appropriate subdivisions of this Agreement unless the
context otherwise requires. The words “herein”, “hereof”, and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, Exhibit, Schedule or other subdivision.

ARTICLE 2 — CONTRIBUTION AND RELATED TRANSACTIONS

2.1 Transactions and Deliveries at the Closing. On the Closing Date, the parties
shall cause the following transactions to occur, and related documents to be
fully executed and delivered, in the following order:

(a) BPLP shall close on the Credit Line Loan and obtain aggregate loan proceeds
equal to the amount of the Debt Financed Distribution and Fifth Avenue and Harry
Macklowe will enter into a Qualified Credit Line Guaranty.

(b) Fifth Avenue shall contribute, transfer and assign to BPLP, and BPLP shall
accept, by execution and delivery of the Assignment Agreement, subject to the
terms and conditions stated herein, the Equity Interest.

(c) In consideration of and immediately upon the contribution of the Equity
Interest to BPLP, BPLP shall:

(i) transfer TWO HUNDRED MILLION DOLLARS ($200,000,000) to Fifth Avenue by wire
transfer of immediately available funds to one or more accounts to be designated
by Fifth Avenue (the “Debt Financed Distribution”), it being agreed by the
parties that the Debt Financed Distribution shall be funded solely with proceeds
from the Credit Line Loan and is intended by the parties to qualify as a
“debt-financed transfer” under Treasury Regulations Section 1.707-5(b); and

 

4



--------------------------------------------------------------------------------

(ii) issue to Fifth Avenue a number of OPUs calculated by dividing TEN MILLION
AND 00/100 DOLLARS ($10,000,000) by the average closing price of a share of
Common Stock on the New York Stock Exchange for the five (5) trading days
immediately preceding the Closing Date (the “Closing Day Value”).

2.2 Closing Date. The Closing shall occur on the Closing Date at the same
location as the closing of the transactions contemplated by the JV Contribution
Agreement or at such other place in the Borough of Manhattan, City, County and
State of New York, as the parties may designate. Time shall be of the essence to
the Closing Date under this Agreement.

2.3 Issuance of OPUs.

(a) Fifth Avenue shall execute and deliver a Limited Partner Signature Page,
BPLP shall execute and deliver the Partnership Amendment evidencing issuance to
Fifth Avenue of the number of OPUs required to be issued pursuant to Section 2.1
hereof, and Fifth Avenue shall thereupon be admitted as a limited partner of
BPLP with an initial capital account equal to TEN MILLION AND 00/100 DOLLARS
($10,000,000).

(b) Delivery of OPUs to Fifth Avenue is expressly conditioned upon Fifth Avenue
delivering to BPLP an Investor Questionnaire properly completed and executed.

(c) Fifth Avenue agrees to indemnify, save and hold harmless BPLP and its
partners, officers, employees, agents, attorneys, representatives and their
respective affiliates from and against from and against any and all costs,
losses, taxes, liabilities, obligations, damages, lawsuits, deficiencies,
claims, demands, and expenses (whether or not arising out of third-party
claims), including, without limitation, interest, penalties, and attorneys’ fees
and all amounts paid in investigation, defense or settlement of any of the
foregoing, incurred in connection with, arising out of, resulting from or
incident to (1) any document prepared or distributed by Fifth Avenue to, or
other communications with, any of its partners in connection with the
transactions contemplated by this Agreement, including documents, if any,
distributed in connection with the consent or election of any of its partners,
provided, however, that the foregoing shall not apply to information supplied by
BPLP in writing to Fifth Avenue as specified in the Investor Questionnaire and
(2) obligations or liabilities of Fifth Avenue to any current or former partner,
employee, consultant or agent on account of such person’s present or former
interest in or right to participate in the revenues or profits of Fifth Avenue.
This indemnification shall be unlimited as to amount and shall survive for a
period of five (5) years after the date hereof.

ARTICLE 3 — REPRESENTATIONS AND WARRANTIES OF FIFTH AVENUE

Assuming the consummation of the transactions contemplated by this Agreement,
Fifth Avenue represents and warrants to BPLP as of the date hereof as follows:

 

5



--------------------------------------------------------------------------------

3.1 Organization, Good Standing and Authority. Fifth Avenue is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, and it is authorized to consummate the transactions
contemplated hereby and by the other Transaction Documents to which it is a
party and fulfill all of its obligations hereunder, under the Transaction
Documents and under all documents contemplated hereunder or thereunder to be
executed by it, and has all necessary power to execute and deliver this
Agreement, the other Transaction Documents to which it is a party and all
documents contemplated hereunder or thereunder to be executed by it, and to
perform all of its obligations hereunder or thereunder.

3.2 Authorization and Binding Effect. This Agreement and all documents
contemplated hereunder (including all of the other Transaction Documents) to be
executed by Fifth Avenue when executed and delivered will have been duly
authorized by all requisite action on the part of Fifth Avenue and its partners
and are, or will be upon execution and delivery, as applicable, the valid and
legally binding obligations of Fifth Avenue enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.

3.3 Contributed Equity Interest. As of the Closing Date and immediately prior to
the contribution of the Equity Interest to BPLP as contemplated hereby, Fifth
Avenue will be the sole owner of the Equity Interest. Prior to the consummation
of the transactions contemplated hereby, Fifth Avenue will not encumber the
Equity Interest or transfer the Equity Interest to any person other than BPLP.
As of the Closing Date (but prior to the consummation of the transactions
contemplated hereby), Fifth Avenue will own the Equity Interest beneficially and
of record free and clear of any Liens, and will have full power and authority to
transfer the Equity Interest free and clear of any Liens.

3.4 Conflicting Agreements and Other Matters. Neither the execution and delivery
of this Agreement, the other Transaction Documents or any other instrument or
agreement contemplated hereunder or thereunder by Fifth Avenue nor fulfillment
and compliance with the terms and provisions hereof and thereof, nor the
assignment of the Equity Interests to BPLP, nor the acquisition of the OPUs as
contemplated by this Agreement will:

(a) violate any provisions of Law having applicability to Fifth Avenue or any of
its properties or assets;

(b) conflict with or result in a violation of any provisions of the partnership
agreement of Fifth Avenue;

(c) require any consent, approval, filing or notice under, or conflict with or
result in a breach of or constitute a default under or accelerate any right
under any note, bond, mortgage, license, indenture or loan or credit agreement,
or any other agreement or instrument to which Fifth Avenue is a party or by
which any of its properties or assets are bound; or

(d) conflict with any Order by which Fifth Avenue or any of its properties or
assets are bound.

 

6



--------------------------------------------------------------------------------

3.5 Litigation, Proceedings, etc. There is no action, suit, notice of violation,
proceeding, or investigation pending or, to Fifth Avenue’s Knowledge, threatened
against or affecting Fifth Avenue or any of its properties or assets before or
by any Governmental Entity which:

(a) challenges the legality, validity or enforceability of this Agreement or any
of the other Transaction Documents; or

(b) would, individually or in the aggregate, impair the ability of Fifth Avenue
to perform fully and on a timely basis any obligations hereunder or thereunder.

3.6 No Default or Violation. Fifth Avenue has not received written notice that
it is:

(a) in default under or in violation of any indenture, loan or credit agreement
or any other agreement or instrument to which it is a party or by which its
properties or assets are bound, except such defaults or violations as could not
reasonably be expected, individually or in the aggregate, to (i) adversely
affect the validity or enforceability of this Agreement or the other Transaction
Documents or (ii) have a material adverse effect on the transactions
contemplated hereby or by the other Transaction Documents;

(b) in violation of any Order of any Governmental Entity, except such violations
as could not reasonably be expected, individually or in the aggregate, to
(i) adversely affect the legality, validity or enforceability of this Agreement
or the other Transaction Documents or (ii) have a material adverse effect on the
transactions contemplated hereby or by the other Transaction Documents;

(c) in violation of any Law, except such violations as could not reasonably be
expected, individually or in the aggregate, to (i) adversely affect the
legality, validity or enforceability of this Agreement or the other Transaction
Documents or (ii) have a material adverse effect on the transactions
contemplated hereby or by the other Transaction Documents;

3.7 Governmental Consents. No authorization, consent, approval, waiver, license,
qualification or formal exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Entity is required to be
made or obtained by Fifth Avenue in connection with the execution, delivery or
performance by Fifth Avenue of this Agreement or the other Transaction
Documents.

3.8 Certain Actions. Fifth Avenue has not (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of its properties or assets;
(d) suffered the attachment or other judicial seizure of its properties or
assets; (e) admitted in writing its inability to pay its debts when they come
due; or (f) made any offer of settlement or composition to its creditors
generally.

3.9 Accredited Investor. Fifth Avenue is an “accredited investor” within the
meaning of Rule 501(a) promulgated under the Securities Act. Fifth Avenue
understands the risks of, and other considerations relating to, the acquisition
of the OPUs. Fifth Avenue by

 

7



--------------------------------------------------------------------------------

reason of its business and financial experience, together with the business and
financial experience of those persons, if any, retained by it to represent or
advise it with respect to its investment in the OPUs:

(a) has such knowledge, sophistication and experience in financial and business
matters and in making investment decisions of this type that it is capable of
evaluating the merits and risks of an investment in BPLP and of making an
informed investment decision;

(b) is capable of protecting its own interest or has engaged representatives or
advisors to assist it in protecting its interests;

(c) is capable of bearing the economic risk of such investment; and

(d) in making its decision to enter into this Agreement and the other
Transaction Documents has conducted its own due diligence, has been represented
by competent counsel and financial advisors and has not relied on oral or
written advice from BPLP or Boston Properties or their respective affiliates,
representatives, or agent or on representations or warranties of BPLP or Boston
Properties other than those set forth in this Agreement or the other Transaction
Documents.

3.10 Investment For Own Account. The OPUs to be acquired by Fifth Avenue as
contemplated hereby will be acquired for its own account for investment only and
not with a view to, or with any intention of, a distribution or resale thereof,
in whole or in part, or the grant of any participation therein.

3.11 Access to Information. Fifth Avenue has been afforded:

(a) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of BPLP concerning the terms and
conditions of the issuance of OPUs;

(b) access to information about BPLP and its financial condition and results of
operations sufficient to evaluate its investment in OPUs; and

(c) the opportunity to obtain such additional information which BPLP possesses
that is necessary to verify the accuracy and completeness of the representations
and warranties of BPLP set forth in this Agreement.

3.12 Unregistered Securities. Fifth Avenue acknowledges that:

(a) the OPUs to be acquired by it hereunder have not been registered under the
Securities Act or state securities laws by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws;

(b) BPLP’s reliance on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of Fifth Avenue contained
herein and in the Investor Questionnaire;

 

8



--------------------------------------------------------------------------------

(c) such OPUs, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available;

(d) there is no public market for such OPUs; and

(e) BPLP has no obligation or intention to register such OPUs for resale under
the Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws.
Fifth Avenue hereby acknowledges that because of the restrictions on transfer or
assignment of such OPUs to be issued hereunder which are set forth in this
Agreement and in the Partnership Agreement, it may have to bear the economic
risk of the investment commitment evidenced by this Agreement and any OPUs
purchased hereby for an indefinite period of time, although (i) under the terms
of the Partnership Agreement, OPUs may be redeemed after the first anniversary
of their issuance at the request of the holder thereof for cash or (at the
option of Boston Properties) for Common Stock and (ii) the holder of any such
Common Stock issued upon a presentation of OPUs for redemption will be afforded
certain rights to have such Common Stock registered under the Securities Act and
applicable state securities laws under the Registration Rights and Lock-Up
Agreement.

3.13 List of Partners. Schedule A hereto sets forth a true, correct and complete
list of the partners of Fifth Avenue and their respective general and/or limited
partnership interests therein.

ARTICLE 4 — REPRESENTATION AND WARRANTIES OF PARTNERSHIP

Assuming the consummation of the transactions contemplated by this Agreement,
BPLP represents and warrants to Fifth Avenue as of the date hereof as follows:

4.1 Organization, Good Standing and Authority. BPLP is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and it is authorized to consummate the transactions
contemplated hereby and by the other Transaction Documents to which it is a
party and fulfill all of its obligations hereunder and thereunder, and under all
documents contemplated hereunder or thereunder to be executed by it, and has all
necessary power to execute and deliver this Agreement, the Transaction Documents
to which it is a party and all documents contemplated hereunder to be executed
by it, and to perform all of its obligations hereunder or thereunder.

4.2 Authorization and Binding Effect. This Agreement and all documents
contemplated hereunder (including all of the other Transaction Documents) to be
executed by BPLP when executed and delivered will have, been duly authorized by
all requisite action on the part of BPLP and its partners and are, or will be
upon execution and delivery, as applicable, the valid and legally binding
obligations of BPLP enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.

 

9



--------------------------------------------------------------------------------

4.3 Conflicting Agreements and Other Matters. Neither the execution and delivery
of this Agreement, the other Transaction Documents or any other instrument or
agreement contemplated hereunder or thereunder by BPLP nor fulfillment and
compliance with the terms and provisions hereof and thereof, nor the issuance of
the OPUs as contemplated by this Agreement will:

(a) violate any provisions of Law having applicability to BPLP or any of its
properties or assets;

(b) conflict with or result in a violation of any provisions of the Partnership
Agreement;

(c) require any consent, approval, filing or notice under, or conflict with or
result in a breach of or constitute a default under or accelerate any right
under any note, bond, mortgage, license, indenture or loan or credit agreement,
or any other agreement or instrument to which BPLP is a party or by which any of
its properties or assets are bound; or

(d) conflict with any Order by which BPLP or any of its properties or assets are
bound.

4.4 Litigation, Proceedings, etc. There is no action, suit notice of violation,
proceeding, or investigation pending or, to BPLP’s Knowledge, threatened against
or affecting BPLP or Boston Properties or any of their respective properties or
assets before or by any Governmental Entity which:

(a) challenges the legality, validity or enforceability of this Agreement or any
of the other Transaction Documents; or

(b) would, individually or in the aggregate, impair the ability of BPLP to
perform fully and on a timely basis any obligations hereunder or thereunder.

4.5 No Default or Violation. BPLP has not received notice that it is:

(a) in default under or in violation of any indenture, loan or credit agreement
or any other agreement or instrument to which it is a party or by which its
properties or assets are bound, except such defaults or violations as could not
reasonably be expected, individually or in the aggregate, to (i) adversely
affect the validity or enforceability of this Agreement or the other Transaction
Documents or (ii) have a material adverse effect on the transactions
contemplated hereby or by the other Transaction Documents;

(b) in violation of any Order of any Governmental Entity, except such violations
as could not reasonably be expected, individually or in the aggregate, to
(i) adversely affect the legality, validity or enforceability of this Agreement
or the other Transaction Documents or (ii) have a material adverse effect on the
transactions contemplated hereby or by the other Transaction Documents; or

(c) in violation of any Law, except such violations as could not reasonably be
expected, individually or in the aggregate, to (i) adversely affect the
legality, validity or enforceability of this Agreement or the other Transaction
Documents or (ii) have a material adverse effect on the transactions
contemplated hereby or by the other Transaction Documents.

 

10



--------------------------------------------------------------------------------

4.6 Governmental Consents. No authorization, consent, approval, waiver, license,
qualification or formal exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Entity is required to be
made or obtained by BPLP in connection with the execution, delivery or
performance by BPLP of this Agreement or the other Transaction Documents.

4.7 No Bankruptcy Proceedings. BPLP’s assets are not in the hands of a receiver
nor is an application for appointment of a receiver pending, nor has BPLP made
an assignment for the benefit of creditors, or filed, or had filed against it,
any petition in bankruptcy.

4.8 OPUs. The OPUs to be issued to Fifth Avenue hereunder have been duly
authorized for issuance to Fifth Avenue and, upon such issuance, will be validly
issued. There are no restrictions on the transfer of the OPUs to be issued by
BPLP hereunder other than those contained in this Agreement, the Partnership
Agreement, the Registration Rights and Lock-Up Agreement and those arising from
federal and applicable state securities laws. Under the terms of the Partnership
Agreement, Fifth Avenue as a limited partner of BPLP will not have any
obligation to make capital contributions to BPLP.

4.9 Tax Status. BPLP qualifies as a partnership for Federal income tax purposes
and is, and has been since the date of its formation, not taxable as a
corporation under the Code.

ARTICLE 5 — COVENANTS OF FIFTH AVENUE

5.1 Investor Questionnaire. Fifth Avenue shall deliver to BPLP at or prior to
the execution of this Agreement an Investor Questionnaire in substantially the
form attached hereto as Exhibit B properly completed executed. Fifth Avenue
shall also deliver to BPLP, upon BPLP’s reasonable request, such other
information, certificates and materials as BPLP may reasonably request in
connection with offering the OPUs without registration under the Securities Act
and the securities laws of applicable states and other jurisdictions.

5.2 Registration Rights and Lock-Up Agreement. Fifth Avenue agrees that for a
period of one (1) year from the Closing Date (the date of original issuance of
the OPUs hereunder), without the prior written consent of Boston Properties, it
will not offer, pledge, sell, contract to sell, grant any options for the sale
of, seek the redemption of or otherwise dispose of, directly or indirectly
(collectively, “Dispose of” and any related action a “Disposition”), any OPUs
acquired by Fifth Avenue pursuant to this Agreement (the “Lock-up Period”);
provided, however, that the foregoing shall not prevent Fifth Avenue from
(i) negotiating for the sale of OPUs where neither the obligation to sell nor
the obligation to buy becomes binding until the expiration of the Lock-up Period
or (ii) delivering a Redemption Notice (as defined in the Partnership Agreement)
in respect of any OPUs during the last ten (10) business days of the Lock-up
Period (i.e. such that the redemption will not take place until the expiration
of the Lock-up Period). At or prior to the Closing, Fifth Avenue shall deliver
to BPLP a Registration Rights and Lock-Up Agreement in substantially the form
attached hereto as Exhibit C executed by Fifth Avenue.

 

11



--------------------------------------------------------------------------------

5.3 Partnership Agreement. Fifth Avenue acknowledges that it shall be bound by
and subject to all terms of the Partnership Agreement. At or prior to the
Closing, Fifth Avenue shall deliver to BPLP an executed Limited Partner
Signature Page in substantially the form attached hereto as Exhibit F.

5.4 W-9. Fifth Avenue shall deliver a Form W-9 and any other information and
items which may be reasonably required to be delivered by Fifth Avenue, at the
Closing, pursuant to the terms hereof, including such additional instruments,
affidavits, certificates and other assurances as are reasonably required by
Partnership in order to effectuate the transactions contemplated hereunder.

5.5 Distributions. Fifth Avenue agrees that it shall not be entitled to receive
any distributions from the Company other than as provided for in the JV
Contribution Agreement. With respect to OPUs to be issued by BPLP to Fifth
Avenue at the Closing, Fifth Avenue shall be entitled to receive pro rata
distributions for the portion of the fiscal quarter of 2008 commencing on the
Closing Date on the OPUs held by Fifth Avenue on the record date for
distributions declared on the common units of limited partnership interest in
BPLP for such quarter, with the pro-ration being based on the number of days the
OPUs are outstanding during the quarter as a percentage of the total number of
days in the quarter.

5.6 Delivery of Tax Information. In connection with the issuance of OPUs to
Fifth Avenue, Fifth Avenue shall, or shall cause its outside accountants, Eisner
LLP (the “Accountants”), to, deliver to BPLP at Fifth Avenue’s sole cost and
expense, the following information:

(a) The depreciation and amortization schedules for the assets constituting the
properties contributed to the Company pursuant to the JV Contribution Agreement,
as kept for both book and tax purposes, showing original basis and accumulated
depreciation or amortization as of the Closing Date;

(b) The basis information as of the Closing Date (computed for both book and tax
purposes, if different) for all non-depreciable, non-amortizable assets that are
components of the properties contributed to the Company pursuant to the JV
Contribution Agreement;

(c) The 2007 Schedule L for 767 Fifth Avenue, L.P., a Delaware limited
partnership of which Fifth Avenue is a disregarded subsidiary for U.S. federal
income tax purposes, with supporting tax depreciation and tax amortization
schedules.

(d) A description of the assumed liabilities, including whether or not each such
liability constitutes a “qualified liability” for purposes of Treasury
Regulations Section 1.707-5, the basis upon which any such liability does
qualify, and any applicable supporting analysis or documentation; and

(e) The purchase and sale agreement for the assets referenced in Section 5.6(a)
and 5.6(b) hereof, pursuant to which such assets were acquired, any purchase
price allocation prepared in connection with such purchase and all supporting
cost segregation analysis and documentation.

 

12



--------------------------------------------------------------------------------

Fifth Avenue shall, and shall instruct the Accountants to, cooperate with BPLP
with respect to any questions BPLP might have regarding the schedules and
information described in this Section 5.6. For the avoidance of doubt, Fifth
Avenue is not making any representation regarding, and is not warranting, the
accuracy of any of the items provided pursuant to this Section 5.6.

In connection with the issuance of OPUs to Fifth Avenue, Fifth Avenue shall
provide reasonable assistance to Boston Properties to enable Boston Properties
to prepare its tax returns. Fifth Avenue shall notify Boston Properties, in
writing, of any audits that could affect the amounts shown on the returns of
BPLP for any taxable period. The provisions of this Section 5.6 shall survive
the Closing.

5.7 Transfer Taxes and Transaction Costs. At the Closing, Fifth Avenue and BPLP
shall execute, acknowledge, deliver and file all such returns (or, if required
by ACRIS E-tax procedures, an electronic version thereof) as may be necessary to
comply with Article 31 of the Tax Law of the State of New York and the
regulations applicable thereto, and the New York City Real Property Transfer Tax
Law (Admin. Code Article 21) and the regulations applicable thereto
(collectively, as the same may be amended from time to time, the “Transfer Tax
Laws”). The transfer taxes payable pursuant to the Transfer Tax Laws shall
collectively be referred to as the “Transfer Taxes”. Fifth Avenue shall pay at
Closing (or cause to be paid at Closing) to the appropriate governmental
authority the Transfer Taxes payable by Fifth Avenue in connection with the
consummation of the transactions contemplated by this Agreement. Fifth Avenue
acknowledges that the Transfer Taxes it pays pursuant to this Section 5.7 and
Section 16(a) of the JV Contribution Agreement shall be on aggregate
consideration of $2,800,000,000, i.e., for purposes of the Transfer Tax Laws,
the consideration for the transfer of the Equity Interest under this Agreement
plus the consideration for the transfer of the GM Building under the JV
Contribution Agreement shall equal $2,800,000,000.

ARTICLE 6 — COVENANTS OF PARTNERSHIP

6.1 Admission of Additional Limited Partners. Upon the Closing, Boston
Properties as the general partner of BPLP shall (i) consent to the admission of
Fifth Avenue as an Additional Limited Partner (as such term is defined in the
Partnership Agreement) to BPLP and (ii) upon execution and delivery by Fifth
Avenue of a Limited Partner Signature Page in substantially the form of Exhibit
F attached hereto agreeing to be bound by all terms and conditions of the
Partnership Agreement, execute an Amendment to the Partnership Agreement in
substantially the form of Exhibit D attached hereto admitting Fifth Avenue as an
Additional Limited Partner to BPLP.

6.2 Registration Rights and Lock-Up Agreement. Upon the Closing, Boston
Properties shall execute and deliver to Fifth Avenue a Registration Rights and
Lock-Up Agreement in substantially the form attached hereto as Exhibit C.

 

13



--------------------------------------------------------------------------------

6.3 Tax Protection Agreement. Upon the Closing, BPLP shall execute and deliver
to Fifth Avenue a Tax Protection Agreement in substantially the form attached
hereto as Exhibit E.

6.4 Distributions. Fifth Avenue will receive pro rata distributions payable for
the portion of the fiscal quarter of 2008 commencing on the Closing on all
outstanding OPUs held by Fifth Avenue on the record date for distributions
declared on the common units of limited partnership interest in BPLP for such
quarter, with the pro-ration being based on the number of days the OPUs are
outstanding during the quarter as a percentage of the total number of days in
the quarter.

ARTICLE 7 — CONDITIONS PRECEDENT TO FIFTH AVENUE’S OBLIGATION TO CLOSE

7.1 Amendment to the Partnership Agreement. Boston Properties shall have
executed and delivered the Partnership Amendment.

7.2 Registration Rights and Lock-Up Agreement. Boston Properties shall have
executed and delivered the Registration Rights and Lock-Up Agreement.

7.3 Tax Protection Agreement. BPLP shall have executed and delivered to Fifth
Avenue the Tax Protection Agreement.

7.4 Assignment Agreement. BPLP shall have executed and delivered the Assignment
Agreement.

ARTICLE 8 — CONDITIONS PRECEDENT TO PARTNERSHIP’S OBLIGATION TO CLOSE

8.1 Offering of OPUs. There shall have been no change in any securities or
related law or interpretation, nor any change in Fifth Avenue’s status as an
“accredited investor” under the Securities Act that would render consummation of
the conveyance of the Equity Interest for OPUs as contemplated by this Agreement
a violation of any such laws or interpretations thereof.

8.2 Existing Mezzanine Loans. The Company or a direct or indirect subsidiary
shall have purchased a portion of the Existing Mezzanine Loans (as defined in
Section 2(d) of the JV Contribution Agreement) having an outstanding principal
amount of approximately $294,000,000 for cash consideration in the amount of
approximately $263,130,000.

8.3 Registration Rights and Lock-Up Agreement. Fifth Avenue shall have executed
and delivered the Registration Rights and Lock-Up Agreement.

8.4 Tax Protection Agreement. Fifth Avenue shall have executed and delivered to
BPLP the Tax Protection Agreement.

 

14



--------------------------------------------------------------------------------

8.5 Limited Partner Signature Page. Fifth Avenue shall have executed and
delivered the Limited Partner Signature Page.

8.6 Assignment Agreement. Fifth Avenue shall have executed and delivered the
Assignment Agreement.

ARTICLE 9 — MISCELLANEOUS

9.1 Integration; Waiver. This Agreement, the Exhibits hereto, and the other
Transaction Documents embody and constitute the entire understanding between the
parties with respect to the transactions contemplated hereby and supersede all
prior agreements, term sheets, understandings, representations and statements,
oral or written. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. No waiver by either party hereto of any failure or refusal by
the other party to comply with the obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.

9.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts made
and to be performed wholly in that state without reference to conflicts of laws
principles.

9.3 Captions Not Binding: Schedules and Exhibits. The captions in this Agreement
are inserted for reference only and in no way defined, describe or limit the
scope or intent of this Agreement or of any provisions hereof. All Schedules and
Exhibits attached hereto shall be incorporated by reference as if set out herein
in full.

9.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

9.5 Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

9.6 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if personally delivered with proof
of delivery thereof (any notice or communication so delivered being deemed to
have been received at the time delivered), or sent by United States certified
mail, return receipt requested, postage prepaid (any notice or communication so
sent being deemed to have been received two (2) Business Days after mailing in
the United States), with failure or refusal to accept delivery to constitute
delivery for all purposes of this Agreement, addressed to the respective parties
as follows:

 

15



--------------------------------------------------------------------------------

if to BPLP:

c/o Boston Properties, Inc.

599 Lexington Avenue

New York, NY 10022

Attention: Robert E. Selsam and Matthew Mayer

Facsimile: (212) 326-4041

with a copy to:

Boston Properties, Inc.

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199

Attention: General Counsel

Facsimile: (617) 421-1556

and

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attention: Ettore Santucci

Facsimile: (617) 523-1231

and

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Attention: Ronald Sernau

Facsimile: (212) 969-2900

if to Fifth Avenue:

c/o Macklowe Properties

767 Fifth Avenue

New York, New York 10153-0023

Attention: William S. Macklowe

Facsimile: (212) 554-5890

with a copy to:

Macklowe Properties

767 Fifth Avenue

New York, New York 10153-0023

Attention: General Counsel

Facsimile: (212) 554-5890

 

16



--------------------------------------------------------------------------------

and:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Robert J. Sorin, Esq.

Facsimile: (212) 859-4000

9.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

9.8 Additional Agreements: Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the transactions contemplated hereby; provided,
however, that the execution and delivery of such documents by such party shall
not result in any additional liability or cost to such party.

9.9 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment,
Schedule or Exhibit hereto.

9.10 Expense. Each party shall be responsible for its own Individual Legal Costs
whether or not the transactions contemplated hereby are consummated.

9.11 Disclosure. BPLP and Boston Properties shall have the right to attach a
copy of this Agreement as an exhibit to one or more of their respected required
filings with the Securities and Exchange Commission on Form 8-K or Form 10-Q and
to otherwise comply with the requirements of all applicable securities laws as
they relate to the disclosure of the transactions contemplated by this
Agreement, and no such filings made pursuant to this Section 9.11 shall be
deemed a violation by BPLP or Boston Properties of the terms of the JV
Contribution Agreement or the confidentiality agreement that is referred to in
Section 29(a) thereof. The provisions of this Section 9.11 shall survive the
Closing or the termination hereof.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf on the date first above written.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP

By:

  Boston Properties, Inc. Its:   General Partner By:  

/s/ Mortimer B. Zuckerman

Name:   Mortimer B. Zuckerman Title:   Chairman FIFTH AVENUE 58/59 ACQUISITION
CO. L.P. By:   Fifth Avenue 58/59 Acquisition Co. GP Corp. Its:   General
Partner By:  

/s/ William Macklowe

Name:   William Macklowe Title:   Vice President

[Signature Page to Contribution Agreement]